Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Gayatry Nair, on July 1, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 11 and 16 have been amended to incorporate the limitations of claims 7 and 8.
* canceling claims 7, 8, 14 and 19.

	Please rewrite the Claims as follow:

1.	(Currently Amended) A network transmission method, comprising:

performing aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition by: 
transmitting one data packet using one subflow of the two subflows; and 
placing a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, wherein data packets that are transmitted on the two subflows are different from each other.
2.	(Previously Presented) The network transmission method of claim 1, further comprising: 
identifying that each network status parameter of two subflows does not satisfy the preset condition; and
performing redundant transmission of the data separately using the two subflows by transmitting second data packets using the two subflows, wherein the second data packets are the same.

3.	(Previously Presented) The network transmission method of claim 1, further comprising: 
identifying that a sum of transmission rates of the aggregated transmission is less than or equal to a corresponding threshold; and 


4.	(Previously Presented) The network transmission method of claim 1, wherein the network status parameter comprises at least one of a real-time transmission rate, a congestion control window, a receive window, a quantity of transmitted data packets, a quantity of transmitted data packets that are not acknowledged, a transmission time, a transmission delay variation, a packet loss rate, or a link transmission delay difference between the two subflows.

5.	(Previously Presented) The network transmission method of claim 4, wherein when the network status parameter comprises the link transmission delay difference, the preset condition comprises that the link transmission delay difference is less than or equal to a corresponding threshold, wherein the data packets comprise a first data packet, wherein the first data packet comprises: 
a sending time of the first data packet; 
an identifier of a second data packet and a sending time difference between the first data packet and the second data packet, wherein the second data packet and the first data packet are transmitted using different subflows in the two subflows; or 
an identifier of a third data packet, wherein the third data packet is simultaneously transmitted with the first data packet or transmitted at a preset time interval after the first data packet, and wherein the third data packet and the first data packet are transmitted using different subflows in the two subflows,

wherein the link transmission delay difference is based on the first data packet.

6.	(Previously Presented) The network transmission method of claim 1, further comprising placing a data packet of the data in a cache queue of to-be-sent data of one of the two subflows by placing the data packet in a subflow in the two subflows corresponding to a shortest estimated total transmission time, wherein an estimated total transmission time is from a time point at which the data packet enters the cache queue to a time point at which the data packet arrives at a receive end.

7.	(Cancelled) 
8.	(Cancelled).

9.	(Currently amended) The network transmission method of claim [[7]] 1, wherein a data amount in a cache queue of to-be-sent data of each of the two subflows is less than or equal to a threshold corresponding to each corresponding subflow.

10.	(Currently Amended) The network transmission method of claim [[7]] 1, wherein a data amount in a cache queue of to-be-sent data of each of the two subflows further satisfies at least one of the following conditions:
a quantity of data packets in the cache queue of the to-be-sent data of each of the two subflows and a quantity of bytes of a send window of corresponding subflow satisfy a first preset relationship; or


11.	(Currently Amended) A network transmission device, comprising: 
a transceiver; 
a processor coupled to the transceiver; and
a memory coupled to the processor and configured to store a plurality of instructions that, when executed by the processor, cause the processor to be configured to:
determine a network status parameter of each subflow of a plurality of subflows, wherein the subflows are configured to transmit data; and
perform, using the transceiver, aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition wherein, to perform the aggregated transmission of the data, the instructions further cause the processor to be configured to: 
 transmit one data packet using one subflow of the two subflows; and
place a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, and wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, wherein data packets that are transmitted on the two subflows are different from each other.

12.	(Previously Presented) The network transmission device of claim 11, wherein the instructions further cause the processor to be configured to: 
identify that each network status parameter of two subflows does not satisfy the preset condition; and 
perform, using the transceiver, redundant transmission of the data separately using the two subflows by transmitting second data packets using the two subflows, wherein the second data packets are the same.

13.	(Previously Presented) The network transmission device of claim 11, wherein the instructions further cause the processor to be configured to: 
identify that a sum of transmission rates of the aggregated transmission is less than or equal to a corresponding threshold; and 
perform, using the transceiver, redundant transmission of the data separately using the two subflows by transmitting second data packets using the two subflows, wherein the second data packets are the same.

14.	(Cancelled)

15.	(Currently Amended) The network transmission device of claim 11, the cache queue of to-be-sent data to a time point at which the data packet arrives at a receive end.

16.	(Currently Amended) A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: 
determine a network status parameter of each subflow of a plurality of subflows, wherein the subflows are configured to transmit data; and
perform aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition wherein, to perform the aggregated transmission of the data, the computer-executable instructions further cause the apparatus to: 
 transmit one data packet using one subflow of the two subflows; and
place a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, and wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, wherein data packets that are transmitted on the two subflows are different from each other.

17.	(Previously Presented) The computer program product of claim 16, wherein the instructions further cause the apparatus to: 
identify that each network status parameter of two subflows does not satisfy the preset condition; and 
perform redundant transmission of the data separately using the two subflows by transmitting second data packets using the two subflows, wherein the second data packets are the same.

18.	(Previously Presented) The computer program product of claim 16, wherein the instructions further cause the apparatus to: 
identify that a sum of transmission rates of the aggregated transmission is less than or equal to a corresponding threshold; and
perform redundant transmission of the data separately using the two subflows, wherein the redundant transmission comprises transmitting second data packets using the two subflows, and wherein the second data packets are the same.

19.	(Cancelled)

20.	(Currently Amended) The computer program product of claim 16, 


Allowable Subject Matter
Claims 1-6, 9-13, 15-18 and 20 (Renumbered 1 – 16) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1-6, 9-13, 15-18 and 20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, performing aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition by: 
transmitting one data packet using one subflow of the two subflows; and placing a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, in combination with the other limitations recited as specified in claim 1. 
In Claim 11, perform, using the transceiver, aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition, wherein, to perform the aggregated transmission of the data, the instructions further cause the processor to be configured to: transmit one data packet using one subflow of the two subflows; and place a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, and wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, in combination with the other limitations recited as specified in claim 11.
	In Claim 16, perform aggregated transmission of the data using two subflows in response to each network status parameter of the two subflows satisfying a preset condition, wherein, to perform the aggregated transmission of the data, the computer-executable instructions further cause the apparatus to: transmit one data packet using one subflow of the two subflows; and place a data packet of the data in a cache queue of to-be-sent data of one of the two subflows such that a difference between data amounts in cache queues of to-be-sent data of the two subflows and transmission delays of the two subflows satisfy a preset relationship, and wherein in the two subflows, a data amount in a cache queue of to-be-sent data of a subflow corresponding to a larger transmission delay is less than a data amount in a cache queue of to-be-sent data of a subflow corresponding to a smaller transmission delay, in combination with the other limitations recited as specified in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KHALED M KASSIM/Primary Examiner, Art Unit 2468